DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/9/2022 is acknowledged. Claims 1-6 are amended. Currently claims 1-7 are pending in the application.
Previous claim objection is withdrawn in view of the above amendment.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claims 1-7 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As amended, claim 1 recites “a liquid metal storage unit that is between the heat source and the high temperature unit of the thermoelectric element to circulate the liquid metal” (emphasis added) in lines 9-11. Applicant has no support for the limitation in the originally filed disclosure. There is nowhere in Applicant’s disclosure describing the liquid metal storage unit is for the purpose of circulate the liquid metal.
Claims 2-7 are rejected on the same ground as claim 1.
For the purpose of this office action, the limitation is construed as the liquid metal is circulated between the heat source and the high-temperature unit of the thermoelectric element through the liquid metal storage unit therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2012/0111386) in view of Tsuneoka et al. (US 2004/0261831).
Regarding claims 1-2, Bell et al. discloses a thermoelectric generator (or energy management system such as shown in fig. 4) comprising:
a thermoelectric element (see TEG 424, fig. 4, [0079]); 
a liquid metal heat exchanger unit (see loops of conduit 404/408 and thermal storage 412, fig. 4), which is connected to a high temperature unit (e.g. lower end) of the thermoelectric element (TEG) so as to exchange heat therewith ([0007] and [0076-0083]), and in which a liquid metal flows (see working medium of molten metal described in [0077] or liquid metal described in [0049], [0068]);
a heat source unit (see heat source 416, fig. 4) connected to the liquid metal heat exchanger unit (e.g. loops of conduit 404 and 408) so as to exchange heat therewith ([0076]); and 
a cooling system (420, fig. 4) connected to the low temperature unit (e.g. upper end) of the thermoelectric element (TEG, see fig. 4).


Bell does not show the liquid metal storage is arranged between the heat source (416) and the high temperature unit of the thermoelectric element (TEG) in fig. 4.
However, it would have been obvious to one skilled in the art at the time the invention was made to have rearranged the heat source (416) and the thermoelectric element (TEG) such that the liquid metal storage (412) is between the heat source (416) and the high temperature unit of the thermoelectric element (TEG), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Bell et al. does not show the power generation unit electrically connected to the thermoelectric element in fig. 4. However, Bell et al. teaches the thermoelectric element (TEG) including one or more electric storage device to store electrical power generated by the thermoelectric element (TEG, see [0065], [0096]) or electrical power storage (716) electrically connected to the thermoelectric element (TEG, see fig. 7, [0119]). Bell et al. also teaches a solar collector (402, fig. 4) can be replaced with other energy sources that produce heat such as engine, battery, fuel cell (see [0086]) and power source (102, figs. 1 and 7) is electrically connected to the thermoelectric element (TEG, see figs. 1 and 7, [0036]). It is noted that engine, 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator in fig. 4 of Bell et al. by electrically connecting the thermoelectric (TEG) in fig. 4 to a power generating unit such as a battery (or an electrical storage device) to store the electric power as explicitly suggested by Bell ([0096]). Alternatively, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator in fig. 4 of Bell by replacing the solar collector with a power generating unit of power sources such as an engine, a battery and a fuel cell and electrically connecting the power generating unit (or power source PPS) to the thermoelectric element (TEG), because bell explicitly suggests doing so (see [0086], figs. 1 and 7, [0036]). 
Bell et al. discloses using a cooling source connected to a cooling system which is connected to the low temperature unit, e.g. the cold side, of the thermoelectric element (TEG) to cool the thermoelectric element ([0084]). Bell et al. does not explicitly disclose including a water supply unit connected to the low-temperature unit of the thermoelectric element such that the water supplied from the water supply unit is passed through the low temperature unit of the thermoelectric element.
Tsuneoka et al. discloses using a water supply (40, fig. 8) connected to the low temperature unit of the generator (12, fig. 8) such that the water supplied from the water supply unit (40) is passed through the low temperature unit of the generator (12, see fig. 8), wherein the generator (12) comprising a thermoelectric element (fig. 3, [0017], [0023], [0054-0056]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Bell et al. above by incorporating a water 
Bell et al. discloses a heated working medium is circulated to the heat source (416) for further heating to increase the temperature through a heat exchanger (see the corrugated tubing in the heat source 416) when the demand is increased ([0080]) and to the thermal storage (412) of the liquid metal heat exchanger through a heat exchanger (see corrugated conduit in thermal storage 412) to store and provide sufficient thermal energy, e.g. temperature, for use ([0079]), and Tsuneoka et al. discloses heated water from the low-temperature unit of the thermoelectric element is used to heat the vehicle compartment and the inner space of the vehicle compartment ([0084]).
Modified Bell et al. does not disclose circulating water from the low temperature unit of the thermoelectric element, or the heated water resulting from the water passing through the low temperature of the thermoelectric element, to the heat source unit and then to the liquid metal heat exchanger such that there is a first water heat exchanger and a second heat exchanger as claimed.
However, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Bell et al. by circulating the water, 
Regarding claim 3, modified Bell et al. disclose a thermoelectric generator as in claim 2 above, wherein the water supply unit is connected to one or more of the first hot water heat exchanger and the second hot water heat exchanger, and water is supplied from the water supply unit to the first hot water heat exchanger, or from the water supply unit to the second hot water heat exchanger, because the water from the water supply unit is circulated through the 
Bell et al. shows the heat source (416) in fig. 4 to be a burner system (see fig. 4). 
Bell et al. does not show the heat source (416) in fig. 4 to be a boiler.
However, Bell et al. describes a boiler is an equivalent heat source as a burner ([0009]), and using a boiler to generate heat ([0067]), a boiler is a burner ([0067]).
Therefore it would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Bell et al. in claim 2 above by using a boiler as a heat source, because Bell et al. explicitly disclose a boiler is an equivalent heat source as the burner, using a boiler to generate heat, and a boiler is a burner.
Regarding claim 4, modified Bell et al. discloses a thermoelectric generator as in claim 1 above, wherein Bell et al. discloses the liquid metal heat exchange unit (the conduit shown in fig. 4 and the thermal storage 412 shown in fig. 4) comprises a first liquid metal heat exchanger connected to the heat source unit (see the corrugated conduit in the heat source 416, fig. 4), a second liquid metal heat exchanger connected to the high-temperature unit of the thermoelectric element so as to exchange heat therewith (see the conduit at the bottom end of the thermoelectric element TEG in fig. 4); and a liquid metal storage unit (see the thermal storage 412 in fig. 4) fluidly communicated with the first liquid metal heat exchanger (e.g. conduit in heat source 416) and the second liquid metal heat exchanger (e.g. conduit at the bottom of TEG, see fig. 4).
Regarding claim 5, modified Bell et al. discloses a thermoelectric generator as in claim 4 above, wherein Bell et al. shows the liquid metal (or the working medium in the conduits) circulates between the first liquid metal heat exchanger (or conduit in heat source 416) and the liquid metal storage unit (see conduit in thermal storage 412), and between the second liquid 
Regarding claim 6, modified Bell et al. discloses a thermoelectric generator as in claim 1 above, wherein Bell et al. teaches the heat source (416) includes a burner system and fuel (see fig. 4),wherein a battery provides initial power to the fan and pump to transfer the fuel to the burner (see [0050]). In other words, Bell et al. teaches the electricity produced at the power generation unit, e.g. battery, is supplied to the heat source unit, e.g. burner system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Bell et al. (US 2012/0111386) as applied to claim 1 above, and further in view of Sauciuc et al. (US 2007/0164427).
Regarding claim 7, modified Bell et al. discloses a thermoelectric generator as in claim 1 above, wherein Bell et al. discloses using liquid metal as the working medium for the hot side of the thermoelectric element (see claim 1 above).
Modified Bell et al. does not explicitly teaches the liquid metal is composed of one or more of tin, bismuth, lead, and gallium.
Sauciuc et al. teaches a liquid metal for working medium of a heat exchanger composed one of tin, lead ([0036]), bismuth ([0038]) and gallium ([0034], also see [0043-0048]).
It would have been obvious to one skilled in the art at the time the invention was made to have used the liquid metal composed of one or more of tin, lead, bismuth, and gallium as taught by Sauciuc et al.; because Sauciuc et al. teaches such liquid metal would have high thermal conductivity to improve a transfer of heat ([0025]), a low thermal resistance to improve a transfer of heat ([0026]), including gallium would improve thermal conductivity across an interface, reduce susceptibility to oxidation and lower liquidus of an alloy ([0034]), including bismuth .
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach or suggest the limitation “the liquid metal heat exchange unit includes a liquid metal storage unit that is between the heat source and the high temperature unit of the thermoelectric element to circulate the liquid metal”.
The examiner replies that Applicant does not even disclose the limitation, more specifically Applicant does not disclose the liquid metal storage unit circulates the liquid metal. Applicant explicitly discloses the liquid metal storage unit is for storing the liquid metal and the liquid metal is circulated by pump ([0029]). Applicant does not disclose the liquid metal is circulated by the liquid metal storage unit as claimed.
Bell does teach the liquid metal heat exchange unit includes a liquid metal storage unit (or thermal storage 412). Bell does not show an arrangement of parts such that the liquid metal storage unit is between the heat source and the high-temperature unit of the thermoelectric element in fig. 4. However, it would have been obvious to one skilled in the art at the time the invention was made to have rearranged the heat source (416) and the thermoelectric element (TEG) such that the liquid metal storage (412) is between the heat source (416) and the high temperature unit of the thermoelectric element (TEG), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 In re Einstein, 8 USPQ 167.
Applicant argues that the motivation to combine the references is not supported; because the office action 11/24/2021 stated suggestions and motivations taught by the prior art to combine the references such as “electrically connecting the thermoelectric (TEG) in fig. 4 to a power generating unit such as a battery (or an electrical storage device) to store the electric power as explicitly suggested by Bell ([0096]) in page 5, “Bell et al. explicitly suggests including a cooling source to the cooling system to cool the thermoelectric element, and Tsuneoka et al. teaches passing the water to the low-temperature unit of the thermoelectric element would allow unheated water is heated when passing through the water supply passage formed for the low temperature unit and such heated water is used to heat the vehicle compartment and the inner space of the vehicle (see fig. 8, [0084]) of page 6, and “Bell et al. explicitly suggests using the heat source to further increase temperature working medium and thermal storage of the liquid metal heat exchanger to store and provide sufficient thermal energy, and Tsuneoka et al. discloses heating water for use in heating the vehicle compartment and the inner space of the vehicle compartment” in page 7. Applicant argues that Bell does not suffer the problem alleged by the office action 11/24/2021 and concludes that the examiner improperly relied on hindsight to determine the scope and content of the prior art relevant to obviousness by using knowledge gleaned only from the Applicant’s claim.
Applicant’s arguments are not persuasive for the following reasons. 
First of all, in order for a claim to be examined, the examiner has to use knowledge gleaned from the claim or the examiner has to interpret the claimed invention from the claim. Using a knowledge gleaned on the claim for the interpretation of the claimed invention, or to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the suggestions and motivations are taught by prior art, not gleaning only from Applicant’s disclosure.
Secondly, suggestions and motivations to combine the references are not problems suffered by the prior art as argued by Applicant.
Thirdly, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143 regarding the need 
As stated in the previous rejection and the above rejection, Bell shows using a cooling system connected to the low temperature unit of the thermoelectric element, but does not explicitly disclose using including a water supply unit connected to the low-temperature unit of the thermoelectric element as claimed. Tsuneoka et al. discloses a cooling system using the water supply unit as claimed. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Bell et al. above by incorporating a water supply connected to the low-temperature unit of the thermoelectric element such that the water supplied from the water supply unit is passed through the low temperature unit of the thermoelectric element as taught by Tsuneoka et al.; because Bell et al. explicitly suggests including a cooling source to the cooling system to cool the thermoelectric element, and Tsuneoka et al. teaches passing the water to the low-temperature unit of the thermoelectric element would allow unheated water is heated when passing through the water supply passage formed for the low temperature unit and such heated water is used to heat the vehicle compartment and the inner space of the vehicle (see fig. 8, [0084]). As such, the combining of Bell and Tsuneoka has suggestions as well as motivations. 
Fourthly, Applicant only argues but has not provided any subjective evidence that the combination of references or modification of Bell in view of Tsuneoka is not proper. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726